Exhibit 10.1
 
Anthera Pharmaceuticals, Inc.
25801 Industrial Boulevard, Suite B
Hayward, California 94545




April 27, 2016


Lincoln Park Capital Fund, LLC
440 North Wells, Suite 410
Chicago, Illinois 60654


Dear Sirs:


Reference is made to that certain Purchase Agreement, dated as of March 12, 2015
and as amended by letter dated July 8, 2015 (as so amended, the “Purchase
Agreement”), by and between ANTHERA PHARMACEUTICALS, INC., a Delaware
corporation (the “Company”), and LINCOLN PARK CAPITAL FUND, LLC, an Illinois
limited liability company (the “Investor”).  Capitalized terms used but not
otherwise defined shall have the meanings set forth in the Purchase Agreement.


The Company and the Investor agree that effective as of the date hereof, the
Purchase Agreement is further amended as follows:


 
1.
The maximum amount of Common Stock that may be sold by the Company under the
Purchase Agreement shall be Fifteen Million Dollars ($15,000,000) of Common
Stock. Section 1(g) of the Purchase Agreement is amended and replaced in its
entirety with the following:



“(g)                 “Available Amount” means initially Fifteen Million Dollars
($15,000,000) in the aggregate, which amount shall be reduced by the Purchase
Amount each time the Investor purchases shares of Common Stock pursuant to
Section 2 hereof.”


 
2.
The penultimate sentence of Section 4(d) of the Purchase Agreement is amended
and replaced in its entirety with the following:



“108,413 shares of Common Stock (subject to equitable adjustment for any
reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction) have been duly authorized and reserved for issuance as
Additional Commitment Shares (as defined below in Section 5(e)) in accordance
with this Agreement.”
 
 
3.
The third and fourth sentences of Section 5(e) of the Purchase Agreement is
amended and replaced in its entirety with the following:



“In connection with each Regular Purchase and each Accelerated Purchase of
Purchase Shares hereunder, the Company shall issue to the Investor a number of
shares of Common Stock (the “Additional Commitment Shares” and, collectively
with the Initial Commitment Shares, the “Commitment Shares”) equal to the
product of (x) 95,160 and (y) the Purchase Amount Fraction.  The “Purchase
Amount Fraction” shall mean a fraction, the numerator of which is the Purchase
Amount purchased by the Investor with respect to such Regular Purchase and
Accelerated Purchase (as applicable) of Purchase Shares and the denominator of
which is Thirteen Million Nine Hundred Sixty Four Thousand Dollars
($13,964,000).”


 
4.
Section 8(f) of the Purchase Agreement is amended and replaced in its entirety
with the following:



“(f)                           As of the Commencement Date, the Company shall
have reserved out of its authorized and unissued Common Stock, (A) solely for
the purpose of effecting purchases of Purchase Shares hereunder, 2,000,000
shares of Common Stock and (B) as Additional Commitment Shares in accordance
with Section 5(e) hereof, 108,413 shares of Common Stock;”
 
 
 

--------------------------------------------------------------------------------

 
 
In consideration for the Investor’s execution and delivery of this further
amendment to the Purchase Agreement, the Company shall cause the Transfer Agent
to issue, on the date hereof, 7,916 additional Initial Commitment Shares
directly to the Investor electronically as DWAC Shares.  For the avoidance of
doubt, all of such additional Initial Commitment Shares shall be fully earned as
of the date hereof, irrespective of any termination of the Purchase Agreement.


Except as expressly set forth above, all other terms and conditions of the
Purchase Agreement shall remain in full force and effect, without amendment
thereto.








[Remainder of this page intentionally left blank]


 
 

--------------------------------------------------------------------------------

 
 
This amendment may be executed in counterparts, all of which taken together
shall constitute one and the same original and binding instrument and shall
become effective when all counterparts have been signed by each party and
delivered to the other parties hereto, it being understood that all parties
hereto need not sign the same counterpart.
 

 
Very truly yours,


ANTHERA PHARMACEUTICALS, INC.
           
/s/ May Liu
   
By:
     
Name: May Liu
Title:   SVP, Finance & Administration
 



 
Acknowledged and agreed:


LINCOLN PARK CAPITAL FUND, LLC
By: LINCOLN PARK CAPITAL, LLC
By: ALEX NOAH INVESTORS, INC.
       
/s/ Jonathan Cope
 
By:
   
Name: Jonathan Cope
Title:  President
 


 

--------------------------------------------------------------------------------